COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-428-
CV



IN RE ERIC K. WEINER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and request for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and request for emergency relief are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.



DELIVERED: December 7, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.